Exhibit 10.5

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

[Drafting Note: Items in brackets may be deleted or modified in some award
agreements].

1. Grant of SSARs. The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of World Fuel Services Corporation, a Florida
corporation (the “Company”) has awarded to [            ] (the “Participant”),
effective as of [            ] (the “Grant Date”) [            ] stock settled
stock appreciation rights (the “SSARs”) at a conversion price of [            ]
per share (the “Conversion Price”). The SSARs have been granted under the World
Fuel Services Corporation 2006 Omnibus Plan (the “Plan”), which is incorporated
herein for all purposes, and the grant of the SSARs shall be subject to the
terms, provisions and restrictions set forth in this Agreement and the Plan. The
SSARs entitle the Participant to convert the SSARs into, and to receive, shares
(the “Shares”) of common stock of the Company, par value $0.01 per share (the
“Common Stock”), the aggregate Fair Market Value of which is equal to the
product of: (A) the number of SSARs granted pursuant to this Agreement and that
become vested pursuant to Section 2 hereof, multiplied by (B) the excess of
(i) the Fair Market Value of one share of Common Stock on the date or dates upon
which the Participant converts the vested SSARs to Common Stock, over (ii) the
Conversion Price. As a condition to entering into this Agreement, and as a
condition to the issuance of any Shares (or any other securities of the
Company), the Participant agrees to be bound by all of the terms and conditions
set forth in this Agreement and in the Plan.

2. Vesting and Forfeiture.

[Insert vesting provisions and any provisions for acceleration of vesting upon
termination for certain reasons (e.g., death, Disability, Retirement) or upon
the occurrence of certain events (e.g., a Change in Control).]

3. Adjustment. The number of SSARs and/or the Conversion Price are subject to
adjustment by the Committee in the event of any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of the Common Stock or the payment of a stock dividend on Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt or payment of consideration by the Company.

4. Substitution of SSARs. The Committee shall have the authority, in its sole
discretion, to substitute options to purchase Common Stock for the SSARs in the
event that the Committee determines, in its sole discretion, that such
substitution is necessary or desirable based on legal and/or accounting
requirements applicable to the Company or the Participant; provided, that
(i) the vesting and expiration terms of any such substituted option shall be the
same as set forth in this Agreement, (ii) the exercise price of any such
substituted option shall be equal to the Conversion Price, and (iii) the
exercisability and transferability of any such substituted option shall be
consistent with the Plan and this Agreement and in compliance with applicable
law; and provided further, that the



--------------------------------------------------------------------------------

Committee also shall have the ability to revert, without receiving the
Participant’s permission, any unvested substituted options to purchase Common
Stock back to equivalent SSARs, in the event that the Committee determines, in
its sole discretion, that such reversion is necessary or desirable based on
legal and/or accounting requirements applicable to the Company or the
Participant.

5. Termination of SSARs.

(a) Any SSARs that have not previously been converted or forfeited shall
immediately terminate on the [5th] anniversary of the Grant Date (the
“Expiration Date”), and be of no further force or effect.

(b) If the Participant’s service as a member of the Board is terminated for any
reason, including death or Disability, then any vested SSARs shall immediately
terminate and be of no further force or effect on the earlier of: [two] years
after the date of termination of service, or (ii) the Expiration Date. At any
time prior to such termination or expiration of the SSAR, the Participant or the
Participant’s estate or legal representative shall be entitled to convert all
vested rights under the SSAR.

6. Persons Eligible to Convert SSARs. The SSARs shall be convertible into Common
Stock during the Participant’s lifetime by the Participant or upon the death of
the Participant by a transferee to whom the SSARs or the right to convert the
SSARs into Common Stock has been transferred pursuant to Paragraph 7 below.

7. Death of Participant. The Participant may designate, by written notice to the
Company’s Secretary, a beneficiary or beneficiaries to whom any vested but
unconverted portion of the SSARs shall be transferred upon the death of the
Participant. In the absence of such designation, or if no designated beneficiary
survives Participant, such vested but unconverted portion of the SSARs shall be
transferred to the legal representative of the Participant’s estate. No such
transfer of the SSARs, or the right to convert the SSARs or any portion thereof
into Common Stock, shall be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and with a copy of the
will and/or such evidence as the Committee deems necessary to establish the
validity of such transfer or right to convert, and an agreement by the
transferee, administrator, or executor (as applicable) to comply with all the
terms of this Agreement that are or would have been applicable to the
Participant and to be bound by the acknowledgements made by the Participant in
connection with this grant.

8. Conversion of SSARs. Subject to Paragraph 18 hereof, the vested SSARs may be
converted into Common Stock, in whole or in part, by the person then entitled to
do so by giving written notice of conversion to the attention of the Company’s
Secretary and specifying the number of full Shares with respect to which the
SSARs are being converted. No partial conversion of the vested SSARs may be for
less than ten (10) Shares or multiples thereof. No fractional shares of Common
Stock shall be issued by the Company in connection with the conversion of the
vested SSARs. In lieu of issuing fractional shares of Common Stock, the Company
shall pay the Participant cash in an amount equal to the Fair Market Value of
any fractional Shares that the Participant may be entitled to receive upon the
conversion hereof.

 

2



--------------------------------------------------------------------------------

9. No Rights of Shareholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a shareholder of
the Company in respect of any of the Shares issuable upon the conversion of the
SSARs, unless and until the Participant is issued a stock certificate with
respect to such Shares. Except as expressly provided in Paragraph 3 above or in
the Plan, no adjustment to the SSARs shall be made for dividends or other rights
for which the record date occurs prior to the date the certificates representing
such Shares are issued.

10. Transferability. Except as provided in Paragraph 7 above, the SSARs may not
be transferred, directly or indirectly.

11. Maximum Term of SSARs. Notwithstanding any other provision of this
Agreement, the SSARs are not convertible into Common Stock after the Expiration
Date.

12. Binding Agreement. Subject to the limitation on the transferability of the
SSARs contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements
between Florida residents, to be performed entirely in Florida.

15. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

16. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

3



--------------------------------------------------------------------------------

18. Taxes; Exercise Price. Prior to converting any vested SSARs or exercising
any vested substituted options, the Participant shall pay to the Company an
amount determined by the Company to be sufficient to satisfy any applicable
federal, state, local and foreign withholding or other taxes (“Withholding Tax”)
and, in the case of substituted options, the applicable exercise price. The
Company may, at its option, permit the Participant or other person converting
the vested SSARs or exercising the vested substituted options to satisfy his or
her obligations by surrendering to the Company a portion of the Shares that the
Participant or such person would otherwise be entitled to receive upon such
conversion or exercise. Any acquisition of shares of Common Stock by the Company
as contemplated hereby is expressly approved by the Committee as part of the
approval of the SSARs. Until such time as the Participant has satisfied the
requirements of this Section 18, the Company shall have no obligation to effect
a conversion of vested SSARs or exercise of vested substituted options
hereunder.

19. Compliance with Laws and Regulations. The Participant acknowledges and
agrees that the Shares will be restricted and have not been registered under the
Securities Act of 1933 (the “1933 Act”) or any state securities laws and may not
be resold unless registered pursuant to the provisions thereunder or if an
exemption from registration is available. The Participant agrees not to dispose
of all or any part of the Shares received pursuant to this Agreement except in
compliance with the applicable provisions of the 1933 Act and state securities
laws. Prior to conversion of the SSARs into Shares, or exercise of any
substituted option, the Participant shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with the applicable requirements of federal and state securities
law.

20. Miscellaneous. This Agreement and the Plan constitute the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract, executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform the
Participant’s obligations hereunder.

[Signatures on the following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

WORLD FUEL SERVICES CORPORATION By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT Signature:  

 

Print Name:   [                    ]

 

5